Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 15, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00619-CV



                     IN RE AQUILA NORVELL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-70099

                        MEMORANDUM OPINION

      On September 8, 2020, relator Aquila Norvell filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Linda Marie
Dunson, presiding judge of the 309th District Court of Harris County, to vacate her
July 13, 2020 order appointing relator as the child’s possessory conservator and
appointing the child’s great-grandmother as the child’s sole managing conservator.
      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(k)(1)(A); 52.7(a)(1), (2). Accordingly, we
dismiss relator’s petition for writ of mandamus.          We also dismiss relator’s
emergency motion to stay as moot.


                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.




                                         2